Title: From James Madison to James Monroe, 29 June 1816
From: Madison, James
To: Monroe, James



Dear Sir
Montpelier June 29. 1816.

I have just received yours of the 27th.  As there is a concurrence on the opinion expressed in my last, as to the course to be taken with Algiers, little need be added on that subject.  It ought evidently to be marked with decision and frankness, and with as much conciliation as will consist with these essentials.  As the promise of Decatur was gratuitous; as it was followed by a delivery, to the Algerine agent; and as the vessel has been actually recd. by the Dey, no further demand can be made by him, which is not founded in arrogance and cupidity, or in a collusion with Spain.  If Spain has given up the vessel without equivalent, it is the same thing to the dey, as if he had recd. it directly from the U.S.  If for an equivalent; it is an acknowlegment by Spain who sold, and by Algiers who bought the vessel, that Algiers had lost the right by the capture & consequently that the capture was lawful.  In this point of view it is particularly desireable that the nature of the transaction between Spain & Algiers be ascertained.  If there was a quid pro quo in the case, Spain will be doubtless not be very ready to disclose or confess it.  Algiers on the other hand will find her policy in bringing it into view.  If Mr. Poinsett will consent to take the place of Shaler, after an adjustment with the dey, there will be great propriety in associating him in the negociation.  Shd. he not acquiese in the consular appt. there will be two objections to employing him in the negociation; 1. the surplusage of agency & expence; 2. the situation in which a termination of the transitory business will leave him.  Whether it be advisable to send the Corvette to the Mediterranean will be a subject for consultation.  As it is possible that the instructions carried by Chauncey will not supersede the appeal last made to the decision of the Govt. here, it is of importance that our final decision should be speedily transmitted.
The ground you propose to take with Onis is a very proper one.  If he says the Brig was given up for value recd. he is pressed with the inference above noted, as well as with the breach of promise to promote our accomodation with Algiers: If he says the surrender was gratis Spain is bound in justice & in fulfilment of that promise, to take side with us in quashing the pretensions of Algiers agst. us.  He will probably avail himself of the diplomatic resort; that he is uninformed of what has passed between his Govt. & the Dey: but that he will forward your communications, to the former.  You will of course transmit to Madrid, the instructions relating to Algiers, with instructions adapted to them & to your correspondence with Onis.
The Case of the Whaling vessel seized at Valparaiso & sent to Lima, with the danger threatened by the pretext for it, to so many others, has a just claim on our attention.  If the want of a Sea letter be the sole pretext it may be hoped that the Govt. of Peru will not proceed to condemnation.  The sea letter is meant as a single document, to prove the ownership of the vessel, and to prevent her interruption on the high seas: It is not meant, as a sine qua non, to invalidate other proof especially on a trial in port, unless there be a positive stipulation to that effect.  The Ship Charles therefore may be acquitted at Lima, and other seizures thereby prevented.  Not having the Spanish Treaty with me I can not say what its precise tenor may be, on the subject of sea letters; but it is not presumable that it can be fairly applied to any other than the ordinary cases of war between powers enjoying undisputed Sovereignty: nor could Spain in any view appeal to the Treaty, without admitting what she will not admit that her colonies are de facto Independent Nations.  It may be further remarked that the Amn. vessel was bound to Lima, a Royal Province, and therefore no more liable to be seized for the want of sea letter, than if bound to Cadiz or the Havannah.  Nor can any pretext be drawn from the light in which the U.S. have latterly placed the Contest between old Spain & Spanish America: for if that could have the effect of requiring sea letters, the evidence of the ground taken by us, could not have been known at, or rather was long subsequent to the date, of the seizure in question.  If your correspondence with Onis on this subject shd. pledge him to second our demands on the Spanish authorities in Chile or Peru, it will be worth while to send a frigate with them, and the experiment may perhaps be due to the case, even if he should not favor it. I leave the decision with yourselves; unless you doubt & there be time for further communication with me.  Will it not be proper, if a Frigate be sent to that Quarter, to let her visit the mouth of Columbia, as belonging to the U.S., but with instructions to avoid using force in any way unless in that of defence?  Bagot might be sounded, and at any rate apprized of the measure if adopted.  I take for granted that whatever may pass with Onis on this occasion, or be done without him, will be added to your communications for Madrid.  Who would be the fittest agent to go in a Frigate?  Wd. Poinsett go? or wd. he be objectionable on the score of prejudices agst. his former appearance in that quarter?
I wish, before a separation at Washington takes place, that the critical state of our affairs with Spain may undergo a liberal consultation.  Little more is wanting, if there be not enough already, to call for some final explanation from her.  Cordial regards

James Madison

